Citation Nr: 0819515	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
private medical expenses incurred on October 22, 2005 to 
October 23, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2006 by 
the Veterans Affairs Medical Center (VAMC) in Muskogee, 
Oklahoma.  A motion to advance this case on the Board's 
docket was granted by the Board on May 13, 2008, for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
the hearing is associated with the claims file.  
Additionally, subsequent to the last adjudication by the 
VAMC, the veteran submitted additional evidence consisting of 
a newspaper article.  See 38 C.F.R. § 20.1304 (2007).  The 
Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.


REMAND

The veteran is seeking reimbursement of medical expenses he 
incurred at the Muskogee Regional Medical Center (RMC) after 
suffering a transient ischemic attack (TIA) on October 22, 
2005.  He was hospitalized at the Muskogee RMC until October 
23, 2005.  The Board determines that a remand is required for 
further development of the record.  

The veteran reported that he was already in the Muskogee RMC 
to see his spouse, who was a patient, at the time of his TIA.  
The veteran contends that his medical expenses at the private 
hospital should be reimbursed by VA because the Muskogee VAMC 
was not accepting patients at the time of his TIA due to an 
influx of injuries from a multi-vehicle accident.  
Additionally, he indicated that he was unaware of when he 
became stable enough to go to the VA hospital.  On October 
23, 2005, the veteran was discharged, against medical advice 
(AMA).  Thereafter, he went to the Muskogee VAMC for further 
treatment.  

The Board notes that the veteran's service-connected 
psychoneurosis is evaluated at 100 percent.  His claim for 
reimbursement was denied by the VAMC on the basis that a VA 
medical facility was available to the veteran.  The Board 
observes that medical records reflect that he began 
experiencing symptoms as early as 10:30 am, and that he 
presented at the Muskogee RMC Emergency Room (ER) after an 
episode at a Denny's restaurant between 11:30 am and 12:30 pm 
when he dropped his fork and became disoriented.  ER 
treatment records show the veteran entering the ER at 2:15 
pm.  Muskogee RMC treatment records reflect that admission to 
the hospital was ordered for the veteran on October 22, 2005 
at 7:02 pm and that he was discharged AMA on October 23, 2005 
at 2:00 pm.  According to a newspaper article of record, the 
multi-vehicle accident occurred at approximately 4:00 pm.  
However, the Board finds nothing in the record that indicates 
whether the ER at the VAMC or a bed at the VAMC was available 
to a patient in the veteran's condition when he sought 
treatment at 2:15 pm on October 22, 2005.  Thus, a remand is 
required so the VAMC can associate this missing information 
with the claims file. 

Additionally, the VCAA is applicable to the claim now before 
the Board.  The Board notes that a VCAA letter sent to the 
veteran in July 2007 advises him that VA must notify him of 
the information or evidence necessary to substantiate his 
claim; however, the letter does not actually provide him with 
that notice.  See (revised 73 Fed. Reg. 23353-23356, April 
30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thus, this remand for substantive development will allow VA 
the opportunity to fully comply with VCAA.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice that advises him of the 
information and evidence necessary to 
substantiate his claim, in accordance 
with 38 C.F.R. §3.159(b)(1).

2.	The VAMC should conduct a review of its 
files to determine if the VAMC could 
have accepted the veteran as a patient, 
either in its ER, or by providing a 
bed, at 2:15 pm on October 22, 2005, 
and associate these findings with the 
claims file.

3.	The case should then again be reviewed 
on the basis of the additional 
evidence, including consideration of 38 
U.S.C.A. §§ 1703, 1728; 38 C.F.R. §§ 
17.52, 17.120.  If the benefit sought 
is not granted in full, the veteran 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded an appropriate opportunity to 
respond before the record is returned 
to the Board for further review.  The 
SSOC must contain a clear explanation 
of why the claim was denied, including 
which VA facilities were considered 
available and why.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



